Citation Nr: 1634413	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  11-29 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right shoulder condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps during the Vietnam Era from July 1969 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a VA Form 21-4138 dated February 18, 2011, the Veteran referenced his right shoulder in conjunction with 38 U.S.C.A. § 1151.  In a VA Form 9 received in October 2011, he stated that he had no issues with shoulder pain prior to open heart surgery and that the pain and the condition of his shoulder was a result of a pinched nerve as a result of VA surgery.  Accordingly, a claim for compensation for a right shoulder disorder pursuant to 38 U.S.C.A. § 1151 is referred to the RO for appropriate action.


FINDING OF FACT

The Veteran's current right shoulder disability did not manifest during active service or within one year of service separation and was not related to any incident of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right shoulder disability are not satisfied.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA Duty to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015). 

An August 2010 letter provided all notice required under the VCAA.  The letter notified the Veteran of the elements of service connection, the types of evidence that could support the claims, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See 38 C.F.R. § 3.159(b) (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim in statements of the case and supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, VA's duty to notify is satisfied. 

Concerning the duty to assist, the Veteran's service treatment records (STRs), VA treatment records, private medical records, and Social Security Administration  (SSA) records have been associated with the claims file.  See 38 U.S.C.A § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  He has not identified any other records or evidence he wished to submit or have VA obtain. 

Here, a VA examination was not performed and a medical opinion was not provided.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  VA's duty to provide an examination or opinion is required when the following elements are satisfied: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See 38 C.F.R. § 3.159(c)(4) (2015); McLendon, 20 Vet. App. at 83.  

The Veteran has not asserted that his right shoulder disorder is related to his active service.  Rather, he maintains that it was caused by June 2009 heart surgery at a VA hospital (a claim for compensation under 38 U.S.C.A. § 1151 was referred to the RO in the Introduction above).  The service treatment records are negative for any complaints or findings pertaining to the right shoulder, and a right shoulder disorder was not diagnosed until many years after service in 2009.  Accordingly, because there is no evidence establishing an "in-service event, injury or disease" and no indication that the current right shoulder disability may be related to any in-service event, a VA examination and/or opinion is not warranted.  See McLendon, 20 Vet. App. at 83 (holding, in pertinent part, that to trigger VA's duty to provide an examination or opinion, there must be an indication that the current disability may be related to the in-service disease, injury, or event). 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).


II.  Service Connection

Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).  Entitlement to service connection on a direct basis is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303(a) (2015); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed § 3.309(a)).  Under the presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  Id.; Walker, 708 F.3d at 1338-39.  

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for arthritis if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  This presumption may be rebutted by affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(d)(2015). 

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); see also Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit- of-the-doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the  claim, it must be denied.  Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For the following reasons, the Board finds that service connection for a right shoulder disorder is not established.

A December 3, 2009 VA treatment record from the Columbus, Ohio VA Medical Center shows the Veteran first reporting of symptoms (pain) involving his right shoulder.  The record shows that the Veteran reported experiencing right shoulder pain for the past month and that it started after his (June 2009) open heart surgery at the Cleveland, Ohio VA Medical Center.  The December 2009 record also showed that the Veteran denied any injury in the past to his right shoulder.  Upon examination, the VA examiner noted that there was no remarkable bone, joint, or soft tissue abnormality of the right shoulder.  A December 16, 2009 VA treatment record showed that upon examination, the VA examiner noted that she suspected a right rotator cuff pathology (tendinopathy vs. partial tear).

A January 2010 VA treatment record shows that the Veteran was assessed with right shoulder impingement syndrome.  A June 2010 VA treatment record shows the results of the Veteran's magnetic resonance imaging (MRI) scan of the right shoulder.  The VA examiner noted his impression of an abnormality in the subscapularis tendon, which may be related to tendinosis and/or partial tear.  The VA examiner also noted bone marrow edema in the humeral head and opined that focal contusion and occult fracture are possibilities.  He also noted mild impingement on the supraspinatus muscle, secondary to AC joint arthropathy.

A September 2010 VA treatment record noted the VA examiner's impression as adhesive capsulitis, right shoulder.  A January 2011 VA treatment record noted the VA examiner's impression as frozen shoulder.  Thus, based on the Veteran's VA treatment records, the Board finds that the first element for establishing service connection (current disability) on a direct basis, is satisfied.  See 38 C.F.R. § 3.303(a) (2015); see also Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67.

Now, turning to the second element for establishing service connection (in service incurrence or aggravation of a disease or injury), the Veteran's service treatment records do not show any complaints, diagnosis, nor treatment for a right shoulder condition.  During his May 1969 entrance examination, the Veteran reported that he had no painful or trick shoulder or elbow.  On his Veteran's August 2009 SSA application, the Veteran does not list any right shoulder condition or symptoms.  As stated above, the Veteran's first reporting of right shoulder symptoms was his December 2009 VA treatment record.

Moreover, the Veteran has not reported an in-service incurrence or aggravation of a right shoulder disease or injury.  Conversely, he has reported that his right shoulder condition was caused or aggravated by his open heart surgery in June 2009, some 39 years following his active service.  Thus, the Board finds the second element for establishing service connection on a direct basis is not satisfied.  See 38 C.F.R. § 3.303(a) (2015); see also Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67.

Again, as the second element for establishing service connection on a direct basis is not satisfied, the third element (medical nexus between current disability and in service incurrence or aggravation of a disease or injury) is moot.  In any event, the Veteran has not asserted that his current right shoulder disorder had its onset during service or that it is related to any incident of service and there is no competent medical evidence of record showing any such relationship.  Thus, the Board finds the third element for establishing service connection on a direct basis is not satisfied.  See 38 C.F.R. § 3.303(a) (2015); see also Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67.

Further, the Veteran's right shoulder arthritis, i.e., arthropathy, did not manifest until December 2009.  Thus, since there is no indication of arthritis of the right shoulder within one year from the date of his separation from service in 1970, service connection on this presumptive basis is not established.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

Accordingly, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a right shoulder disorder is denied.  See 38 U.S.C.A. § 5107(West 2014); 38 C.F.R. § 3.102 (2015); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a right shoulder disability is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


